  Case 17-15719       Doc 33     Filed 03/20/19 Entered 03/20/19 12:36:42             Desc Main
                                   Document     Page 1 of 1




                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                        )       Case No.: 17-15719
Sean W McKane and Danielle E McKane           )
                                              )       Chapter 13
                                              )
               Debtor(s).                     )       Judge: Pamela S. Hollis (WILL)


                                  NOTICE OF WITHDRAWAL

TO:    Sean W McKane and Danielle E McKane, 15528 Bowie Dr Westfield, IN 46074 via US
       mail
       Trustee Glenn B Stearns via ECF clerk’s electronic delivery system
       U.S. Trustee, 219 S. Dearborn Suite 873, Chicago IL 60604 via ECF clerk’s electronic
       delivery system
       Nationstar Mortgage LLC, d/b/a Mr. Cooper, PO Box 619096, Dallas, Texas 75261-9741
       via US mail
       SHAPIRO KREISMAN & ASSOCIATES, LLC, Michael N Burke, 2121 Waukegan
       Road, Suite 301, Bannockburn, IL 60015 via US mail
       Autumn Creek of Yorkville, c/o CAB, PO Box 66541, Phoenix, AZ, 85082 via US Mail
       Secretary of Housing and Urban Development, Att: Bankruptcy Division, 451 7th Street
       S.W., Washington, D.C., 20410 via US Mail
       See attached service list

        PLEASE TAKE NOTICE that the Motion to Use Sell or Lease Property 363(b) that was
filed on February 15, 2019 before the Honorable Judge Pamela S. Hollis at the Joliet City Hall,
150 West Jefferson Street, 2nd Floor, Joliet, IL 60432 is hereby withdrawn.

                                                      By:     /s/ David H. Cutler
                                                              David H. Cutler

                                  CERTIFICATE OF SERVICE

        I, David H. Cutler, hereby certify that I caused to be served, electronically or through U.S.
Mail, a copy of the foregoing Notice upon the parties named above on March 20, 2019 before the
hour of 5:00 p.m.

                                                      By:     /s/ David H. Cutler
                                                              David H. Cutler, esq.
                                                              Counsel for Debtor(s)
                                                              Cutler & Associates, Ltd.
                                                              4131 Main St. Skokie, IL 60076
                                                              Phone: (847) 673-8600
